Temple, C.
— Appeal on judgment roll from judgment on demurrer.
The demurrer was properly sustained. The action is to recover an attorney’s fee for services rendered to the guardian of a minor in pursuance of a written contract. The action is against the minor. If the guardian made a valid contract with the attorney, he may be held liable, and if he pays it, and the probate court shall deem the expenditure reasonable, and necessary to protect the interests of the ward, it may be allowed from the ward’s-estate. But it is an expense incurred by the guardian in the performance of his duties, for which he is primarily liable. If an attorney’s fee could ever be in the nature of a necessary for which the ward could contract, the complaint shows that the service here was not of that character.
We notice that the transcript ■ fails to show that the ward appeared by guardian, as required by section 372 of the Code of Civil Procedure.
The judgment should be affirmed.
Belcher, 0., and Vancliep, C., concurred.
The Court.—For the reasons given in the foregoing opinion, the judgment is affirmed.